Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dilmaghani (US Pub. 2014/0173080), in view of Rodrigues (Analyzing Textual Data by Multiple Word Clouds).

Regarding claim 1, Dilmaghani discloses a data storage system, comprising: a memory that stores executable components; and a processor that executes the executable components stored in the memory, wherein the executable components comprise: 
a path analysis component that determines a first length of a first object name associated with a first data object, the first object name comprising a directory path associated with the first data object (¶ [0010];  to determine how to divide the names in the second namespace into segments (and dividing the names in the second namespace into segments); and using the structure of the collapsed longest prefix tree to determine the length of each of the segments of the second namespace); 
a junction point component that, in response to determining that the first length is larger than a length threshold, generates a second data object with a second object name that comprises a representation of the directory path associated with the first data object, wherein the second object name has a second length that is less than the first length (¶ [0011],  a set of all names that exist in the datacenter network in the first namespace; defining a mapping from the first namespace to the second namespace; receiving, by the computer system, a request including a name of a data object; and translating, by the computer system, the name in the request, wherein the name in the request is translated from a name in the first namespace to a name in the second namespace based at least in part upon the defined mapping); and 
a path reference component that alters the first object name in response to the junction point component generating the second data object, resulting in an altered first object name that comprises a reference to the second data object instead of the directory path associated with the first data object (¶ [0056]; by adding the new names to an existing tree of compressed names, and then running the steps of the compression/allocation of bits that have been described earlier. In another example, this incremental update (preserving the names) can be done when new names are created in an epoch, and then after a few epochs, do a re-computation of name mappings from scratch to get back to a mapping which uses the least possible number of bits). 
While Dilmaghani discloses namespace, file directory and branches, Dilmaghani does not explicitly disclose “directory path;” however, Rodrigues disclose directory path (section 3.2.1.1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rodrigues into Dilmaghani to make use of all technological provided libraries that allow access to file in locations.

Regarding claim 11, Dilmaghani discloses a method, comprising: computing, by a device operatively coupled to a processor, a first length of a first object key for a first data object, wherein the first object key comprises a directory path associated with the first data object (¶ [0010];  to determine how to divide the names in the second namespace into segments (and dividing the names in the second namespace into segments); and using the structure of the collapsed longest prefix tree to determine the length of each of the segments of the second namespace);
 in response to determining that the first length is larger than a threshold, creating, by the device, a second data object having a second object key that comprises a representation of the directory path associated with the first data object (¶ [0011],  a set of all names that exist in the datacenter network in the first namespace; defining a mapping from the first namespace to the second namespace; receiving, by the computer system, a request including a name of a data object; and translating, by the computer system, the name in the request, wherein the name in the request is translated from a name in the first namespace to a name in the second namespace based at least in part upon the defined mapping); and 
altering, by the device, the first object key in response to the creating the second data object, resulting in an altered first object key that comprises a reference to the second data object instead of the directory path associated with the first data object (¶ [0056]; by adding the new names to an existing tree of compressed names, and then running the steps of the compression/allocation of bits that have been described earlier. In another example, this incremental update (preserving the names) can be done when new names are created in an epoch, and then after a few epochs, do a re-computation of name mappings from scratch to get back to a mapping which uses the least possible number of bits).
While Dilmaghani discloses namespace, file directory and branches, Dilmaghani does not explicitly disclose “directory path;” however, Rodrigues disclose directory path (section 3.2.1.1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rodrigues into Dilmaghani to make use of all technological provided libraries that allow access to file in locations.

Regarding claim 17, Dilmaghani discloses a non-transitory machine-readable medium comprising computer executable instructions that, when executed by a processor of a data storage system, facilitate performance of operations, the operations comprising: 
computing a first length of a first name of a first object associated with the data storage system, wherein the first name comprises a directory path associated with the first object (¶ [0010];  to determine how to divide the names in the second namespace into segments (and dividing the names in the second namespace into segments); and using the structure of the collapsed longest prefix tree to determine the length of each of the segments of the second namespace); 
in response to determining that the first length is larger than a threshold length, generating a second object, the second object having a second name that comprises a representation of the directory path associated with the first object (¶ [0011],  a set of all names that exist in the datacenter network in the first namespace; defining a mapping from the first namespace to the second namespace; receiving, by the computer system, a request including a name of a data object; and translating, by the computer system, the name in the request, wherein the name in the request is translated from a name in the first namespace to a name in the second namespace based at least in part upon the defined mapping); and 
altering the first name of the first object in response to generating the second object, resulting in an altered first name that comprises a reference to the second object instead of the directory path associated with the first object (¶ [0056]; by adding the new names to an existing tree of compressed names, and then running the steps of the compression/allocation of bits that have been described earlier. In another example, this incremental update (preserving the names) can be done when new names are created in an epoch, and then after a few epochs, do a re-computation of name mappings from scratch to get back to a mapping which uses the least possible number of bits).
While Dilmaghani discloses namespace, file directory and branches, Dilmaghani does not explicitly disclose “directory path;” however, Rodrigues disclose directory path (section 3.2.1.1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rodrigues into Dilmaghani to make use of all technological provided libraries that allow access to file in locations.

Regarding claim 2, Dilmaghani in view of Rodrigues discloses the data storage system of claim 1, wherein the representation of the directory path is a cryptographic hash of the directory path (Dilmaghani: mapping; Rodrigues: p. 43; hashing all sets).

Regarding claim 3, Dilmaghani in view of Rodrigues discloses the data storage system of claim 2, wherein the second object name comprises a redirect indicator and the cryptographic hash of the directory path, and wherein the reference to the second data object in the altered first object name comprises the cryptographic hash of the directory path (¶ [0040]; mapping can be invoked at various points in time. In one example, the defining of the mapping may happen every time a new data object name is introduced into the system (that is, the datacenter network). In another example, time may be divided into epochs, and the mapping redefinition may be done at the beginning of an epoch. In another example, time may be divided into epochs, and the mapping redefinition may be done at the ending of an epoch. In another example, the mapping definition may be modified once a threshold of new names has been reached and/or a time-interval has elapsed).

Regarding claim 4, Dilmaghani in view of Rodrigues discloses the data storage system of claim 1, wherein the executable components further comprise: a metadata component that associates metadata with the second data object, the metadata indicating the second data object as a redirection object for the directory path associated with the first data object (¶ [042], All the long names that exist in a particular datacenter are arranged in a tree shaped structure so that the path from the root of the tree to the node representing a particular name spells out its long name. This tree arrangement is the one formed when names are arranged in a tree in order to maximize matching their longest prefix).

Regarding claim 5, Dilmaghani in view of Rodrigues discloses the data storage system of claim 1, wherein the directory path is a first directory path, and wherein the path reference component further identifies a third data object being associated with a second directory path that includes the first directory path and alters a third object name associated with the third data object, resulting in an altered third object name that comprises the reference to the second data object instead of the first directory path (¶ [0042]).

Regarding claim 6, Dilmaghani in view of Rodrigues discloses the data storage system of claim 1, wherein the first data object corresponds to a file stored on the data storage system, and wherein the first object name comprises a filename of the file (¶ [0037]).

Regarding claim 7, Dilmaghani in view of Rodrigues discloses the data storage system of claim 6, wherein the length threshold is an object name length threshold, wherein the representation is a first representation, and wherein the executable components further comprise: a name alteration component that, in response to determining that a third length of the filename is larger than a filename length threshold, alters the filename as present in the first object name by replacing at least a portion of the filename as present in the first object name with a second representation of the filename (¶ [0037], the term long names is used for names belonging to the first (variable-length) namespace and the term short names is used for names belonging to the second (fixed-length) namespace, because names in the variable-length namespace will generally tend to be longer than names in the fixed-length namespace. However, this does not imply that all names in the first namespace are always longer than all names in the second namespace).

Regarding claim 8, Dilmaghani in view of Rodrigues discloses the data storage system of claim 7, wherein the representation of the filename comprises a cryptographic hash of the filename (Rodrigues: hashing).

Regarding claim 9, Dilmaghani in view of Rodrigues discloses the data storage system of claim 1, wherein the executable components further comprise: an object transfer component that provides the first data object and the second data object to an object storage system that is distinct from the data storage system (¶ [0037]).

Regarding claim 10, Dilmaghani in view of Rodrigues discloses the data storage system of claim 9, wherein the length threshold is an object name length limit associated with the object storage system (¶ [0037]).

Regarding claim 12, Dilmaghani in view of Rodrigues discloses the method of claim 11, wherein the representation of the directory path is a cryptographic hash of the directory path (Dilmaghani: mapping; Rodrigues: p. 43; hashing all sets).

Regarding claim 13, Dilmaghani in view of Rodrigues discloses the method of claim 12, wherein the second object key comprises a junction point indicator and the cryptographic hash of the directory path, and wherein the reference to the second data object in the altered first object key comprises the cryptographic hash of the directory path  (¶ [0040]; mapping can be invoked at various points in time. In one example, the defining of the mapping may happen every time a new data object name is introduced into the system (that is, the datacenter network). In another example, time may be divided into epochs, and the mapping redefinition may be done at the beginning of an epoch. In another example, time may be divided into epochs, and the mapping redefinition may be done at the ending of an epoch. In another example, the mapping definition may be modified once a threshold of new names has been reached and/or a time-interval has elapsed).

Regarding claim 14, Dilmaghani in view of Rodrigues discloses the method of claim 11, wherein the first data object corresponds to a file stored on a file storage system, and wherein the first object key comprises a filename of the file (¶ [0037]).

Regarding claim 15, Dilmaghani in view of Rodrigues discloses the method of claim 14, wherein the threshold is a first threshold, wherein the representation is a first representation, and wherein the method further comprises: in response to determining that a third length of the filename is larger than a second threshold, altering, by the device, the filename as present in the first object key by replacing at least a portion of the filename as present in the first object key with a second representation of the filename (¶ [0037], the term long names is used for names belonging to the first (variable-length) namespace and the term short names is used for names belonging to the second (fixed-length) namespace, because names in the variable-length namespace will generally tend to be longer than names in the fixed-length namespace. However, this does not imply that all names in the first namespace are always longer than all names in the second namespace).

Regarding claim 16, Dilmaghani in view of Rodrigues discloses the method of claim 15, wherein the representation of the filename comprises a cryptographic hash of the filename (Rodrigues: hashing).

Regarding claim 18, Dilmaghani in view of Rodrigues discloses the non-transitory machine-readable medium of claim 17, wherein the representation of the directory path is a cryptographic hash of the directory path, wherein the second name of the second object comprises a redirection indicator and the cryptographic hash of the directory path, and wherein the reference to the second object in the altered first name comprises the cryptographic hash of the directory path  (¶ [0040]; mapping can be invoked at various points in time. In one example, the defining of the mapping may happen every time a new data object name is introduced into the system (that is, the datacenter network). In another example, time may be divided into epochs, and the mapping redefinition may be done at the beginning of an epoch. In another example, time may be divided into epochs, and the mapping redefinition may be done at the ending of an epoch. In another example, the mapping definition may be modified once a threshold of new names has been reached and/or a time-interval has elapsed).

Regarding claim 19, Dilmaghani in view of Rodrigues discloses the non-transitory machine-readable medium of claim 17, wherein the first object corresponds to a file stored on the data storage system, and wherein the first name of the first object comprises a filename of the file (¶ [0037]).

Regarding claim 20, Dilmaghani in view of Rodrigues discloses the non-transitory machine-readable medium of claim 19, wherein the threshold length is a first threshold length, and wherein the operations further comprise: in response to determining that a third length of the filename is larger than a second threshold length, altering the filename as present in the first name of the first object by replacing at least a portion of the filename in the first name of the first object with a cryptographic hash of the filename the term long names is used for names belonging to the first (variable-length) namespace and the term short names is used for names belonging to the second (fixed-length) namespace, because names in the variable-length namespace will generally tend to be longer than names in the fixed-length namespace. However, this does not imply that all names in the first namespace are always longer than all names in the second namespace).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/Examiner, Art Unit 2154